Name: Council Regulation (EEC) No 3268/82 of 3 December 1982 on the supply of skimmed-milk powder as food aid for Honduras
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/2 Official Journal of the European Communities 7. 12. 82 COUNCIL REGULATION (EEC) No 3268/82 of 3 December 1982 on the supply of skimmed-milk powder as food aid for Honduras THE COUNCIL OF THE EUROPEAN COMMUNITIES, powder ; whereas the needs of that country warrant aid from the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1038 /82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (2), as amended by Regulation (EEC) No 2037/82 (3), provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas quantities are still available under this reserve ; Whereas the Community has received a request for food aid for Honduras in the form of skimmed-milk Of the quantities of skimmed-milk powder still available under the reserve provided for by Regulation (EEC) No 1038/82, 2 000 tonnes shall be allocated as food aid to Honduras . The financing arrangements for 1 000 tonnes shall be based on the value of the skimmed-milk powder at the cif stage. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. For the Council The President Ch. CHRISTENSEN (') OJ No L 120 , 1 . 5 . 1982, p . 1 . (2) OJ No L 120, 1 . 5 . 1982, p . 3 . (3) OJ No L 219 , 28 . 7 . 1982, p . 6 .